ACCEPTED
                                                                                                     04-15-00140-CV
                                                                                          FOURTH COURT OF APPEALS
                                       04-15-00140-CV                                          SAN ANTONIO, TEXAS
                                                                                                3/13/2015 4:25:31 PM
                                                                                                       KEITH HOTTLE
                                                                                                              CLERK

                                       NO. 10-10-0579-CVW

IN THE MATTER OF                                §       IN THE DISTRICT COURT
                                                                                     FILED IN
THE MARRIAGE OF                                 §                             4th COURT OF APPEALS
                                                §                              SAN ANTONIO, TEXAS
TRACIE MARIE PARSON                             §                             03/13/2015 4:25:31 PM
AND                                             §       81ST JUDICIAL       DISTRICT
                                                                                  KEITH E. HOTTLE
PAUL MICHAEL PARSON                             §                                      Clerk
                                                §
AND IN THE INTEREST OF                          §
F.G.P. AND                                      §
                                                        WILSON COUNTY, TEXAS
R.D.P., CHILDREN                                §

                                     NOTICE OF APPEAL


         This Notice of Appeal is filed by TRACIE MARIE SCHEFFLER, Petitioner, formerly
known as Tracie Marie Parson, a party to this proceeding who seeks to correct the trial court's
final decree of divorce and order for military retirement.
         1.     The trial court, cause number, and style of this case are as shown in the caption
above.
         2.     On May 24, 2011, the trial court signed a Corrected Final Decree of Divorce and
a Domestic Relations Order for Military Retirement in this suit.
         3.     On January 8, 2015, TRACIE MARIE SCHEFFLER, Petitioner, filed her Petition
to Correct or Amend Domestic Relations Order for Military Retirement in this case.
         4.     On February 13, 2015, the trial court signed an Order sustaining the plea to the
jurisdiction filed by Respondent, PAUL MICHAEL PARSON, and dismissed Petitioner’s
petition to correct the order for military retirement for lack of jurisdiction.
         5.     This appeal is being taken to the Fourth Court of Appeals.
         6.     This notice is being filed by TRACIE MARIE SCHEFFLER, who was the
petitioner in the original suit for divorce.
                                                Respectfully submitted,

                                                The Law Offices of
                                                DONAHO & DOCKERY, P. C.
                                                P. O. Box 459
                                                Floresville, Texas 78114
                                                (830) 393-2700
                                                (830) 393-3029 Telecopier


NOTICE OF APPEAL                                                                             Page 1
                                                      /s/ Kirk Dockery
                                               By: _________________________
                                               Kirk Dockery, Attorney in Charge
                                               State Bar No. 05929220
                                               Email: kirkdockery@gmail.com
                                               Scott R. Donaho
                                               State Bar No. 05967755
                                               Email: srdonaho@floresville.net
                                               Attorneys for Tracie Marie Scheffler




                                   CERTIFICATE OF SERVICE
        I certify that a true copy of this Notice of Appeal was served in accordance with Rule 9.5
of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

            Party: PAUL MICHAEL PARSON
            Lead attorney: Jason J. Jakob
            Address of service: 115 E. Travis, Suite 333, San Antonio, Texas
            Method of service: by electronic service
            Date of service: March ______, 2015.

                                               /s/ Kirk Dockery
                                               ___________________________________
                                               Kirk Dockery
                                               Attorney for Tracie Marie Scheffler




10201b-#26.wpd




NOTICE OF APPEAL                                                                            Page 2